Citation Nr: 0939316	
Decision Date: 10/16/09    Archive Date: 10/28/09	

DOCKET NO.  09-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for recurrent tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from March 1944 to 
February 1946.  There was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for bilateral hearing 
loss but which denied service connection for recurrent 
tinnitus.  The Veteran's motion for an advance upon the 
Board's docket was granted in October 2009.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  There is a complete absence of any objective medical or 
other evidence which shows or suggests that the Veteran 
incurred tinnitus during service attributable to exposure to 
acoustic trauma, and a complete absence of any objective 
evidence of chronicity of symptoms of tinnitus for some 60 
years following service separation, and a preponderance of 
the evidence on file is against the claim that tinnitus first 
claimed 62 years after service separation is attributable to 
any incident, injury or disease of active military service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  The Veteran was 
provided formal VCAA notice in August 2008, prior to the 
issuance of the rating decision now on appeal from December 
2008.  This notice informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The service treatment and personnel records were collected, 
private medical records were collected, records of the 
Veteran's treatment with VA were collected, and the Veteran 
was provided with a VA audiometric examination with claims 
folder review and request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  The notice and assistance 
requirements of VCAA are satisfied.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include tinnitus), which are shown to become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis:  The Veteran filed his claim for service connection 
for hearing loss and tinnitus in July 2008, at age 82, some 
62 years after he was separated from military service.  It is 
his central allegation that he served as a gunner's mate 
aboard ship in the Pacific Theater during World War II and 
that his exposure to acoustic trauma resulted in current 
hearing loss and recurrent tinnitus.  

The service treatment records are entirely silent for any 
complaints, findings or treatment for hearing loss or 
tinnitus at any time, and the physical examination for 
separation from service specifically noted that the Veteran's 
ears and hearing were normal by whispered and spoken voice.  
There is a complete absence of any objective medical or other 
evidence which in any way shows or suggests that the Veteran 
suffered from chronic symptoms of hearing loss or tinnitus 
for some 60 years after he was separated from service.  
Indeed, the Board carefully reviewed all of the medical 
evidence on file consisting of private medical records 
commencing in 1998 followed by VA outpatient treatment 
records up until present, and although these records reflect 
numerous evaluations, consultations and diagnostic studies 
for a variety of medical problems, it is noteworthy that 
there is not a single complaint or notation with respect to 
persistent tinnitus in any medical record on file.  

In October 2008, the Veteran was provided a VA audiometric 
examination which included a review of the claims folder.  At 
this time, the Veteran met the decibel threshold requirements 
for recognition of hearing loss disability.  With respect to 
tinnitus, the report of examination states that the 
"[v]eteran reports tinnitus started several years ago."  It 
further stated that he "does not remember if he had tinnitus 
in the service."  At the conclusion of this examination, the 
VA audiologist noted that even though the Veteran's ears and 
hearing were noted to be normal at service separation, with 
his history of documented noise exposure during service, it 
was at least as likely as not that "at least a portion of his 
hearing loss" was related to noise exposure during service.  
However, the audiologist wrote that the Veteran could not 
recall when his tinnitus started and that it would be purely 
speculative to issue an opinion as to when the Veteran's 
tinnitus had actual onset. 

In the Veteran's notice of disagreement and substantive 
appeal, he replied that he did not recall when tinnitus first 
manifested, but he believed that it was certainly likely that 
his now service-connected hearing loss and tinnitus 
originated from the same acoustic trauma he experienced 
during service.  The Board finds it noteworthy that at no 
time subsequent to the denial of his claim for service 
connection for tinnitus has the Veteran alleged that tinnitus 
actually commenced during service.  

The Board finds that a clear preponderance of the evidence is 
against the Veteran's claim for service connection for 
tinnitus.  First, there is a complete absence of any 
objective evidence of chronicity of symptoms of tinnitus at 
any time during or for over 60 years after the Veteran was 
separated from service.  A not insignificant quantity of 
medical records commencing in 1998 through present also 
failed to include any current complaints of persistent 
tinnitus.  At the time of VA audiometric examination in 2008, 
the Veteran reported that tinnitus started "several years 
ago."  At no time during the pendency of the appeal has the 
Veteran clearly claimed a chronicity of symptomatology of 
tinnitus during and ever since service separation.  He has, 
instead, argued that it must be associated with acoustic 
trauma during service.  The Veteran, however, does not have 
the requisite medical expertise to provide a competent 
clinical opinion relating tinnitus first complained of 60 
years after service to incidents of military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board gave careful consideration to the provisions of 
38 U.S.C.A. § 1154(b) (West 2002), which provides a relaxed 
standard of proof for disability claimed to have been 
incurred or aggravated in combat with the enemy.  However, 
the Veteran is not shown to have participated in combat with 
the enemy.  He was awarded the Asiatic-Pacific Campaign Medal 
from World War II, the only requirement for which was 
physical presence in the Asia-Pacific Theater between 1941 
and 1946.  Notably, there was no award of any Bronze Service 
Stars reflective of participation in designated campaigns.  
Additionally, the actual award of the Asiatic-Pacific Ribbon 
documents that the award was based upon the Veteran's service 
aboard armed merchant vessels.  The Veteran provided a 
listing of three ships upon which he served during service, 
and none of these ships is shown to have served in combat 
with the enemy in the Pacific Theater.  These ships were 
armed transports, but none of them are shown to have served 
in combat with the enemy.  Additionally, while the Veteran 
did serve as a third class Navy gunner's mate during service, 
the personnel records reveal that he did not serve in that 
rate until April 1945 through the remainder of his service in 
February 1946.  It is certainly clear that he would have 
undergone training for operating naval weapons, and that 
there would have been some continuing training during service 
aboard ship in the Pacific, and a degree of exposure to 
acoustic trauma is certainly conceded.  Nonetheless, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this case.

While the Veteran and representative argue that because 
service connection for hearing loss was granted, service 
connection for tinnitus should also be granted on the same 
basis, the Board notes that service connection for hearing 
loss was granted on an equipoise of evidence based upon a 
conclusion by the VA audiologist that she could not rule out 
that some amount of the Veteran's current hearing loss might 
be attributable to such service.  However, although the 
causal origins of hearing loss and tinnitus may often 
originate from the same acoustic trauma, this is not always 
the case, and in the absence of any clear allegation by the 
Veteran that he has suffered from persistent tinnitus ever 
since service until present, there is simply no foundation or 
logical basis for an award of service connection for tinnitus 
in this case.  When directly asked upon VA audiometric 
examination about when he began experiencing tinnitus, the 
Veteran reported that it "started several years ago."  The 
Veteran did not submit any competent medical evidence or 
opinion which shows or suggests that tinnitus would first 
manifest over 60 years after an exposure to a loud acoustic 
trauma, and the Board is certainly not aware of any such 
evidence.

The Veteran has argued that in his eighties, his memory is 
poor and he cannot be expected to remember such things.  He 
also submitted medical evidence showing that he was unable to 
recall certain prescription drugs and/or vitamins.  However, 
a review of the balance of the clinical evidence on file does 
not reveal that the Veteran has any significant ongoing 
impairment of memory.  Moreover, after being notified that 
service connection for tinnitus had been denied because he 
did not claim a chronicity of symptomatology ever since 
service, the Veteran simply restated his argument that he 
believed that tinnitus was related to the same causal basis 
as his hearing loss; but he did not then allege a continuity 
of symptomatology ever since service.  

Finally, the Board does not find that the VA audiometric 
examiner's statement that it would be speculation on her part 
to offer an opinion as to whether tinnitus commenced during 
service constitutes an equipoise of evidence of this issue.  
She provided an opinion giving the Veteran the benefit of the 
doubt on his hearing loss being attributable to incidents of 
service even though his hearing was tested as normal at 
service separation and there was a complete absence of 
evidence of chronicity of hearing loss symptoms for 60 years 
following service separation.  She did not provide the same 
benefit of the doubt opinion with respect to tinnitus.  This 
opinion is negative in nature as is the balance of the 
evidence on file.  A preponderance of the evidence in this 
appeal reveals that tinnitus first commenced long after the 
Veteran was separated from service and is unrelated to 
incidents of military service, including exposure to acoustic 
trauma.  


ORDER

Entitlement to service connection for persistent tinnitus is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


